DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20100073855) in the view of (Lin US 20150009151).
Regarding claim 1: Liang teaches a combination of a computer keyboard and an extension unit for providing user input to a computing device (Fig. 1 and paragraph [0010-0014] teach a computer keyboard 1 and an extension unit 2), wherein the keyboard comprises: a housing; buttons and/or keys held by the housing; wherein the extension unit comprises: a housing; a button and/or key held by the housing; and wherein the keyboard and the extension unit are configured to releasably attach the housing of the extension unit to the housing of the keyboard at a plurality of different locations (Figs. 1-4 and paragraph [0010-0015] teach the keyboard 1 and the extension unit 2 each comprise: a housing, a button and/or keys held by the housing, and wherein the keyboard 1 and the extension unit 2 are configured to releasable attach at a plurality of different locations). 
Liang does not explicitly disclose an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the computing device as user input; an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the electronic module of the keyboard for further transmittal to the computing device as user input.
However, Lin teaches an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the computing device as user input; an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the electronic module of the keyboard for further transmittal to the computing device as user input (Fig. 1 and paragraph 0019-0023, 0028-0035] teach a main processor 11 in the keyboard housing to transmit coded signals to the computing device as user input, and an auxiliary processor 21 in the extension unit 2 housing to transmit the data to the keyboard for further transmittal to the computing device as user input via cable 10). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s invention by including above teachings of Lin, because using an electronic module inside the keyboard is very well-known and widely used in the art in order to transmit data to the computer regarding user inputs in order to accurately accept the user inputs, and utilizing just one processor communicating all the data to computer can simplify the connection requirements to the host computer while achieving accurate results. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 2 & 18: Liang teaches wherein the housing of the keyboard includes electric connectors at the plurality of different locations to mate with a corresponding electric connector provided on the housing of the extension unit (Figs. 1-3 and paragraph [0011-0015] teach #14, #16 electric connectors at plurality of different locations of keyboard to made with a corresponding electric connector #24, #26 provided on the housing of the extension unit 2). 

Regarding claims 3 & 17: Liang teaches wherein the housing of the keyboard includes a permanent magnet or ferromagnetic material associated with each location, wherein the housing of the extension unit includes a permanent magnet or ferromagnetic material to cooperate with the permanent magnet or ferromagnetic material at a location to attach the extension unit to the keyboard using magnetic forces (Figs. 1-4 and paragraph [0016] #18 and #25).

Regarding claim 9: Liang teaches wherein the keyboard includes a left side and a right side opposite the left side, wherein the extension unit includes a left side and a right side opposite the left side, and wherein the extension unit and keyboard are configured to allow attachment of the left side of the extension unit to the right side of the keyboard and to allow attachment of the right side of the extension unit to the left side of the keyboard (Figs. 1-4 and paragraph [0011-0015]). 

Regarding claim 13: The combination according to claim 1, wherein the extension unit is a numeric keypad, a multimedia control unit, and/or a display unit (Figs. 1-4 and paragraph [0011-0015] #2 numeric keypad). 

Regarding claim 15: Liang teaches an extension unit for a keyboard (Fig. 1 and paragraph [0010-0014] teach a computer keyboard 1 and an extension unit 2), comprising: a housing; a button and/or (Figs. 1-4 and paragraph [0010-0015] teach the keyboard 1 and the extension unit 2 each comprise: a housing, a button and/or keys held by the housing, and wherein the keyboard 1 and the extension unit 2 are configured to releasable attach at a plurality of different locations left and right side of the keyboard).
Liang does not explicitly disclose an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the electronic module of the keyboard for further transmittal to the computing device as user input.
However, Lin teaches an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the electronic module of the keyboard for further transmittal to the computing device as user input (Fig. 1 and paragraph 0019-0023, 0028-0035] teach a main processor 11 in the keyboard housing to transmit coded signals to the computing device as user input, and an auxiliary processor 21 in the extension unit 2 housing to transmit the data to the keyboard for further transmittal to the computing device as user input via cable 10). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s invention by including above teachings of Lin, because using an electronic module inside the keyboard is very well-known and widely used in the art in order to transmit data to the computer regarding user inputs in order to accurately accept the user inputs, and utilizing just one processor communicating all the data to computer can simplify the connection requirements to the host 

Regarding claim 16: Liang teaches a keyboard for providing user input to a computing device (Fig. 1 and paragraph [0010-0014] teach a computer keyboard 1 and an extension unit 2), comprising: a housing; buttons and/or keys held by the housing; wherein the keyboard is configured to releasably attach the housing of an extension unit to the housing of the keyboard at a plurality of different locations (Figs. 1-4 and paragraph [0010-0015] teach the keyboard 1 and the extension unit 2 each comprise: a housing, a button and/or keys held by the housing, and wherein the keyboard 1 and the extension unit 2 are configured to releasable attach at a plurality of different locations left and right side of the keyboard). 
Liang does not explicitly disclose an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the computing device as user input.
However, Lin teaches an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the computing device as user input (Fig. 1 and paragraph 0019-0023, 0028-0035] teach a main processor 11 in the keyboard housing to transmit coded signals to the computing device as user input, and an auxiliary processor 21 in the extension unit 2 housing to transmit the data to the keyboard for further transmittal to the computing device as user input via cable 10). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s invention by including above teachings of Lin, because using an electronic module inside the keyboard is very well-known and widely used in the art in order to transmit data to the computer regarding user inputs in order to accurately .

Claims 4-6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20100073855), in the view of (Lin US 20150009151), and further in the view of King (US 20070286662).
Regarding claim 4: Liang does not explicitly disclose wherein the housing of the extension unit includes a T-, L- or U-shape configured to be arranged on or around an edge of the housing of the keyboard.
However, King teaches wherein the housing of the extension unit includes a T-, L- or U-shape configured to be arranged on or around an edge of the housing of the keyboard (Fig. 10 and paragraph [0025, 0028] teach the housing of the extension unit 4 includes a U shape #20 configured to be arranged on edge of the housing #21 of the keyboard 2). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s invention by including above teachings of King, because using such connection design between two units is very well-known and widely used in the art in order two securely connect two devices, as shown by King. Furthermore, the Examiner would like to point out that it would have been an obvious matter of design choice to use any kind of desired shape or design to connect two components as long as they both are securely connected, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Regarding claims 5 & 19: Combination of Liang and King teach wherein the electric connector on the housing of the extension unit is arranged at a bottom of the U-shape or forms a leg of the T-, L- or U-shape (King in Fig. 10 and paragraph [0025, 0028] teach USB connection with electric connector at the bottom part of U shape #20, and see claim 4 rejection). See claim 4 rejection for combination reasoning of Liang and King, same rationale applies here.

Regarding claims 6 & 20: Combination of Liang and King teach wherein the permanent magnet or ferromagnetic material are arranged at a bottom of the U-shape or form a leg of the T-, L- or U-shape (Liang in Fig. 1 and paragraph [0016] teach magnets #18 and #25 at bottom of each housings and King discloses U-shape connector in Fig. 10 and paragraph [0025, 0028], hence in combination magnets can be placed at the bottom on the connector). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s invention by including above teachings of King, because using such connection design between two units is very well-known and widely used in the art in order two securely connect two devices, as shown by King, and magnets provides extra security to connect two components. Furthermore, the Examiner would like to point out that it would have been an obvious matter of design choice to use any kind of desired shape or design to connect two components as long as they both are securely connected, and also placement of magnet location is a matter of design choice, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20100073855), in the view of (Lin US 20150009151), in the view of King (US 20070286662), and further in the view of Fox (US 20060256519).
Regarding claim 7: Combination of Liang and King does not explicitly disclose wherein the U-shape is configured to be clamped around the edge of the housing of the keyboard.
However, Fox teaches wherein the U-shape is configured to be clamped around the edge of the housing of the keyboard (Figs. 3-4 and paragraph [0032-0034] teach an extension unit 20 is U-shape and configured to be clamped around the edge of the housing of the keyboard). It would have been obvious for a person skilled in the art, at the time of the invention to modify combination Liang and King by including above teachings of Fox, because using such connection design between two units is very well-known and widely used in the art in order two securely connect two devices, as shown by Fox. Furthermore, the Examiner would like to point out that it would have been an obvious matter of design choice to use any kind of desired shape or design to connect two components as long as they both are securely connected, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20100073855), in the view of (Lin US 20150009151), and further in the view of Wu (US 20160041678).
Regarding claim 8: Liang does not explicitly disclose wherein the electronic module of the extension unit and the electronic module of the keyboard are configured to wirelessly communicate with each other, e.g. using Bluetooth, Wi-Fi, radio waves, infrared, etc.
(Figs. 3-4 and paragraph [0020-0021, 0025, 0028]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s invention by including above teachings of Wu, because using wireless communication between two devices is very well-known and widely used in the art as shown by Wu, in order to seamlessly transfer data between two components without worrying about any wear and tear on physical connectors. The rationale would have been to use a known method or technique to achieve predictable results.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20100073855), in the view of (Lin US 20150009151), and further in the view of Huang (US 20140168086).
Regarding claim 10: Liang teaches wherein the extension unit includes an attachment device at the right side of the extension unit and an attachment device at the left side of the extension unit, wherein each attachment device is moveable between an operational position in which the extension unit can be attached to the keyboard using the attachment device (Figs. 1-4 and paragraph [0011-0015] #24 and #26 as an attachment device).
Liang does not explicitly disclose a retracted position in which the attachment device is prevented from engaging with the keyboard.
However, Huang teaches a retracted position in which the attachment device is prevented from engaging with the keyboard (Figs. 1-2 and paragraph [0021] teach attachment device 160 has a retracted position in which the attachment device is prevented from engaging with the keyboard 200). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s 

Regarding claim 11: Combination of Liang and Huang teach wherein the attachment device at the right side is coupled to the attachment device at the left side so that an operational position of the attachment device at the right side corresponds to the retracted position of the attachment device at the left side and the operational position of the attachment device at the left side corresponds to the retracted position of the attachment device at the right side (Liang in Figs. 1-4 and paragraph [0011-0015] #24 and #26 as an attachment device and Huang in Figs. 1-2 and paragraph [0021] further teach the attachment device can be in a retracted when not in use). See claim 10 rejection for combination reasoning of Liang and Huang, same rationale applies here.

Regarding claim 12: Combination of Liang and Huang teach wherein the coupled attachment devices also have an intermediate position in which both attachment devices are prevented from engaging with the keyboard (Liang in Figs. 1-4 and paragraph [0011-0015] #24 and #26 as an attachment device and Huang in Figs. 1-2 and paragraph [0021] further teach the attachment device can be in a retracted when not in use, hence utilizing this teaching both attachments devices of Liang can be retracted position in which both attachment devices are prevented from engaging with keyboard). See claim 10 rejection for combination reasoning of Liang and Huang, same rationale applies here. 

14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20100073855), in the view of (Lin US 20150009151), and further in the view of Fox (US 20060256519).
Regarding claim 14: Liang teaches an extension unit for a keyboard (Fig. 1 and paragraph [0010-0014] teach a computer keyboard 1 and an extension unit 2), comprising: a housing; a button and/or key held by the housing; wherein the keyboard and the extension unit are configured to releasably attach the housing of the extension unit to the housing of the keyboard at a plurality of different locations, wherein the housing of the extension unit preferably includes a permanent magnet or ferromagnetic material to cooperate with a permanent magnet or ferromagnetic material on the keyboard to attach the extension unit to the keyboard using magnetic forces (Figs. 1-4 and paragraph [0010-0016] teach the extension unit 2 comprise: a housing, a button and/or keys held by the housing, and wherein the keyboard 1 and the extension unit 2 are configured to releasable attach at a plurality of different locations, and plurality of magnets #18 and #25 to attach the extension unit to the keyboard using magnetic forces). 
Liang does not explicitly disclose an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the electronic module of the keyboard for further transmittal to the computing device as user input; wherein the housing of the extension unit preferably includes a T-, L- or U-shape configured to be arranged on or around an edge of the keyboard, and wherein preferably, in case a U-shape is applied, the U-shape is configured to be clamped around the edge of the housing of the keyboard.
However, Lin teaches an electronic module accommodated inside the housing to convert engagement with a button or key into coded form and to transmit the coded form to the electronic module of the keyboard for further transmittal to the computing device as user input (Fig. 1 and paragraph 0019-0023, 0028-0035] teach a main processor 11 in the keyboard housing to transmit coded signals to the computing device as user input, and an auxiliary processor 21 in the extension unit 2 housing to transmit the data to the keyboard for further transmittal to the computing device as user input via cable 10). It would have been obvious for a person skilled in the art, at the time of the invention to modify Liang’s invention by including above teachings of Lin, because using an electronic module inside the keyboard is very well-known and widely used in the art in order to transmit data to the computer regarding user inputs in order to accurately accept the user inputs, and utilizing just one processor communicating all the data to computer can simplify the connection requirements to the host computer while achieving accurate results. The rationale would have been to use a known method or technique to achieve predictable results.
However, Fox teaches wherein the housing of the extension unit preferably includes a T-, L- or U-shape configured to be arranged on or around an edge of the keyboard, and wherein preferably, in case a U-shape is applied, the U-shape is configured to be clamped around the edge of the housing of the keyboard (Figs. 3-4 and paragraph [0032-0034] teach an extension unit 20 is U-shape and configured to be clamped around the edge of the housing of the keyboard). It would have been obvious for a person skilled in the art, at the time of the invention to modify combination Liang’s invention by including above teachings of Fox, because using such connection design between two units is very well-known and widely used in the art in order two securely connect two devices, as shown by Fox. Furthermore, the Examiner would like to point out that it would have been an obvious matter of design choice to use any kind of desired shape or design to connect two components as long as they both are securely connected, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/Primary Examiner, Art Unit 2622